Citation Nr: 1227362	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to April 15, 2009 and in excess of 50 percent for the service-connected PTSD beginning on that date. 

2.  Whether the rating decision in August 2001 that denied the Veteran's claim of service connection for pes planus involved clear and unmistakable error (CUE).




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979 and from November 1985 to February 2000. 

This case initially came before the Board of Veterans' Appeals  (Board) on appeal from rating decisions in July 2006, January 2008 and August 2009.   

The Board remanded these matters to the RO for additional development of the record in August 2010.  
 
The Board also remanded the issues of service connection for sleep apnea, a left knee condition, diabetes mellitus, erectile dysfunction and pes planus at that time.  In rating decisions dated in July 2011 and November 2011, the RO granted service connection for each of these disabilities; thus, they are no longer before the Board.


FINDINGS OF FACT

1.  Prior to April 15, 2009, the service-connected PTSD is not shown to have been manifested by more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Beginning on April 15, 2009, the service-connected PTSD is shown to be manifested by sleep disturbance and nightmares, some disturbance of mood, a flattened aspect and some panic attacks; however, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood and an inability to establish and maintain effective relationships is not demonstrated.

3.  The Veteran has failed to argue with specificity that the August 2001 rating decision that previously denied service connection for pes planus was based on other than the correct facts or the law extant at that time.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 30 percent prior to April 15, 2009 or in excess of 50 percent beginning on that date for the service-connected PTSD are not met. 38 U.S.C.A.§ 1155  (West 2002); 38 C.F.R.§§ 4.7, 4.123 including  Diagnostic Code 9411 (2011).

2.  The motion of clear and unmistakable error in the August 2001 rating decision that denied service connection for pes planus is not legally sufficient.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court noted that, although VCAA was potentially applicable to all pending claims, there were instances where VCAA had no application as a matter of law.  Id. at 178.  

The Court noted that VCAA added a new section 5100 of Title 38 of the United States Code and that a 'claimant' as defined by the new 38 U.S.C.§ 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id. at 179.  

Thus, VCAA is not for application as to the Veteran's motion of CUE, only as to the claim for an increased rating for his service-connected PTSD.

In this regard, in letters dated in September 2005, April 2006, April 2007, May 2008, June 2008, and September 2010, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.   

These letters also provided notice regarding potential ratings and effective dates. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been developed.  The Veteran's service treatment records have been obtained.  His available post-service treatment records have also been obtained.  This includes both VA clinical notes and private treatment records.  He underwent several VA examinations during the course of the appeal, including in June 2005, April 2009 and October 2010.  

The Board finds that the examinations are adequate to allow adjudication of the claim for increase.  The examinations were complete in that detailed findings and a full history of the service-connected PTSD were recorded.  The Veteran also was afforded an opportunity to testify at a recent hearing.  

All actions requested in the prior remand have been completed.  See Stegall v. West, 11 Vet. App. 268   (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999)( (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)).  Significantly, neither the Veteran nor his representative has identified, nor does the record indicate, that any additional evidence needs to be obtained. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Entitlement to an increased rating for PTSD

The Veteran asserts that increased compensation for the service-connected PTSD is warranted, due to the severity of his symptomatology.  Currently, the PTSD is evaluated as 30 percent prior to April 15, 2009 and as 50 percent disabling beginning on that date. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The service-connected PTSD was assigned a 30 percent rating prior to April 15, 2009, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R.§ 4.124 including Diagnostic Code 9411.  

Under rating criteria for rating PTSD, a 30 percent rating is assigned where the disability picture is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent disability rating is assigned for a disability picture manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 51-60 indicates moderate symptoms (e. g. flat affect and circumstantial speech, occasional panic attacks OR moderate difficulty in social, occupational, or school functioning (e. g. few friends, conflicts with peers or co-workers).

A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Thus, to support the assignment of a higher rating during the initial period of the appeal, the evidence of record would have to show evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In reviewing the record, a March 2005 report of outpatient treatment noted that the Veteran reported having problems with nightmares.  His wife told him he was "hyper."   The Veteran was noted to be neatly and appropriately dressed, cooperative with the interview, and easily engaged with good eye contact.  His speech was of a normal rate and volume and was not pressured.  He had no psychomotor agitation or retardation.  He had no auditory of visual hallucinations.  He was alert and oriented times four.  There were no gross cognitive deficits.  His insight and judgment seemed appropriate.  The Veteran was found to have chronic PTSD with a GAF of 70.  

In July 2005, the Veteran's symptoms were noted to show even more improvement, and he was found to have essentially no symptoms.  A GAF score of 75 was assigned.

The Veteran underwent a VA fee base examination in June 2005 when his mood was noted to be irritable and his affect was noted to be constricted.  He reported reoccurring distressing dreams.  He also reported having a sense of foreshortened future and markedly diminished interest in current events and problems with an angry mood.  His concentration was within normal limits.  He found himself to be somewhat hypervigilant.  The Veteran was diagnosed with a generalized anxiety disorder and chronic post traumatic stress disorder and assigned a GAF score of 60.

A February 2006 mental health treatment record showed that the Veteran had run out of Celexa about 5 months earlier.  His mood had been persistently depressed for three months.  He was still having nightmares of death/killing.  He denied having active homicidal or suicidal ideations and psychotic symptoms.  The record noted a flare of PTSD symptoms and dysphoria in the context of non-compliance with treatment.  It was recommended that the Celexa be resumed and the use of Prazosin be considered. 

While the Veteran at one point indicated he felt he had some problems with impairment of short- and long-term memory, there was no showing of a flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

During this period, to the extent that the Veteran did not report having significant symptoms and is shown to have had GAF scores of 60 and 75, the service-connected PTSD is not found to be productive of more than mild disablement.  He reported having a home and work life that was going well and experiencing minimal symptomatology.  

Considering the evidence during this time, the Board finds that rating in excess of 30 percent for his service connected PTSD is not assignable.

In order to assign a rating higher than 50 percent beginning on April 15, 2009, there would have to be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

In reviewing the record for this period, the VA examination in April 2009 noted that the Veteran's main complaint was that he still saw things that he saw in the military.  The examiner noted that he did not elaborate on this very much and did not really want to talk about it too much.  He felt his medication made him edgy and changed his mood and reported getting mood swings and being "nasty" at times.  This was especially true at home in his relationship with his wife.  He reported that, at the present time, he was not taking medication or receiving other treatment.

The Veteran was not working at the time of the examination.  He reported talking and jumping in his sleep and having nightmares.  He was upset about the visit for the examination and was depressed, but not suicidal.  There had been no psychiatric hospitalizations or emergency room visits.  The recurrent recollection of events and distressing dreams were noted.  He had stopped drinking alcohol about 3 months earlier.  

The Veteran appeared to be somewhat tense, apprehensive and upset by the nature of the visit.  He answered the questions in a brief and abrupt way.  He was well oriented and had normal appearance and hygiene.  His behavior was appropriate with good eye contact.  His affect and mood were noted to be abnormal with some flattened affect as well as anxiety.  

The Veteran admitted to having impaired impulse control and noted this happened all the time and affected his marriage. Communication and speech were normal.  He reported concentration was impaired.  He had panic attacks twice a week lasting 25-30 minutes.  They usually occurred around people and at home.  He had severe suspiciousness and trusted no one.  

There were noted to be no delusions or hallucinations.  There were no obsessional rituals.  He felt that his thought processes were impaired mildly with problems with reading, confusion and difficulty understanding directions.  

There was no impaired abstract thinking.  His judgment appeared to be within normal limits.  He reported having passive thoughts of death that "depend[ed] on the day of the week."  He had no acute homicidal ideations.  There were difficulty falling and staying asleep, irritability, outbursts of anger, exaggerated startle response, difficulty concentrating and hypervigilance.  

There was difficulty with his social and occupational functioning.  He was able to manage his own benefits.  There was no difficulty performing activities of daily living.  It was difficult for him to establish and maintain effective work and social relationships.  

The Veteran underwent another VA examination in October 2010 when the examiner noted the presence of anxiety and severe depression.  He had sleep impairment, including nightmares.  The Global Assessment of Functioning assigned was 55, reflective of moderate symptoms.  He continued to work. 

The Veteran reported having symptoms consistent with hypervigilance.  The examiner felt that his symptoms currently had no impact on his ability to work, his role in his family or his activities of daily living, although he felt they had a moderate impact on his relationships in general and that the PTSD symptoms had a mild affect on his leisure activities.  The examiner offered a good prognosis if the Veteran would return to treatment.  The Veteran had not been in treatment for years. 

This evidence for this period of the appeal does not show occupational and social impairment consistent with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. Specifically, the Veteran has been able to maintain hygiene and grooming and had no hallucinations, suicidal or obsessional ideation, or spatial disorientation.  

The Veteran was still working, but had missed time due to medical appointments.  His judgment and thinking were normal, and he had some panic attacks that were not continuous or even nearly so.  

Considering the evidence for this period therefore, the Board finds that an increased rating in excess of 50 percent for the service-connected PTSD, beginning on April 15, 2009, must be denied.

Thus, as the preponderance of the evidence of record is against a the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Also, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for PTSD on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1) (2011).  

In the absence of evidence of such manifestations, the Board finds that schedular criteria reasonably address the severity of the service-connected PTSD.  Thus, submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not indicated.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


Clear and Unmistakable Error

The Veteran asserts that the August 2001 rating decision involved clear and unmistakable error in denying service connection for pes planus.  Specifically, because he was recently granted service connection for pes planus, he argues that this should be made effective as of the initial August 2001 decision that denied his claim.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid motion of CUE, the "appellant must show that '[e]ither the correct facts, as they were known at the time, were not before the adjudicator[,] or the statutory or regulatory provisions extant at the time were incorrectly 
applied.  

The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.'"  Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

Furthermore, in order for a motion of CUE to be reasonably raised, "the [appellant] must provide some degree of specificity as to what the alleged error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.'"  Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc), it was held that a finding of CUE as to a prior determination requires: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of the prior adjudication.

The Court has also stated that CUE is a very specific and rare kind of "error."  It is the kind of error of fact or law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error cannot be ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in the original).

After reviewing the record, the Board notes that, at the time of the August 2001 decision, the evidence of record did not include a diagnosis of pes planus.  The Veteran's service medical records did show treatment for a foot condition, but pes planus was not diagnosed in service; rather, the Veteran was diagnosed with Genu Valgus, a knee condition.  

The VA examination of September 2000, on which the August 2001 decision was based in part, showed no evidence of, or diagnosis of, pes planus.  The X-ray studies at that time were noted to be normal, and the examiner noted that there was no pathology on which to render a diagnosis.

However, the recent grant of service connection was based on new and material evidence that included a VA medical examination that entered a diagnosis of pes planus and related it to the Veteran's period of active service.

As noted, a motion of clear and unmistakable error cannot be based on a weighing of the evidence.  The Veteran here does not argue that the correct facts or law were not considered in connection with the earlier denial.  

Therefore, on this record, the earlier decision was based on the medical facts as they were known and provided a plausible basis for denying the claim under the law at that time.  

Thus, in the absence specific argument identifying an error of fact or law, the motion is not sufficient.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).   


ORDER

An increased rating in excess of 30 percent prior to April 15, 2009 or in excess of 50 percent beginning on that date for the service-connected PTSD is denied.

The appeal of the motion asserting clear and unmistakable error in the August 2001 rating decision that denied service connection for pes planus must be dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


